Exhibit 10.7

 

October 14, 2015

Stefano Bertuzzi, Ph.D.

American Society for Cell biology

8120 Woodmont Avenue, Suite 750

Bethesda MD 20814-2762

 

 

Dear Dr. Bertuzzi

 

Thank you so much for your willingness to join the Scientific Advisory Board of
Regen Biopharma Inc. the function of the Scientific Advisory Board is to review
research strategy and projects that Regen Biopharma Inc.may undertake and help
identify those projects which may lead to future developments and clinical
treatments in the fields of immune- and stem cell therapy. Other areas may be
pursued as well, with advice from this SAB.

 

In consideration for your efforts, you will receive 100,000 shares of Regen
Biopharma Series A Preferred stock. Regen’s common stock currently trades on the
OTC Bulletin Board (OTCBB:RGBP). The 100,000 Series A Preferred shares are
consideration for participating in telephonic conference calls and reviewing
scientific strategy and data. It is anticipated that the frequency and timing of
such calls will be approximately one call every month. Should we request an
annual face to face meeting, expenses will be paid by Regen Biopharma inc. for
any out of pocket expenses associated with the meeting.

 

Additionally, this agreement may be renewed by mutual consent each year on its
anniversary date. The compensation on renewal will be another payment of 100,000
Series A preferred stock in Regen on each anniversary that this contract is
renewed by the Company.

 

It is anticipated that members of the Scientific Advisory Board will potentially
serve as primary research consultants to the Company as such projects are
undertaken. Compensation for such projects will be negotiated separately on a
case-by-case basis between the Company and the consultant.

 

Thank you again for your participation in this exciting initiative.

 

/s/ Harry Lander

 

Harry M. Lander

President